DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 8/7/2019 and 12/13/2019 are being considered by the examiner.

Election/Restrictions
Claims 1-4 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/23/2022.

The traversal is on the ground(s) that “no unreasonable search and examination burden exists because a search would likely yield a limited number of references (if any) for examination”.  This is not found persuasive because the classification search for invention 1, class H02K49/102, yields 5034 results, for invention 2, classes B24B37/12 and B24B37/20, yields 6166 results, and for invention 3, classes B24B37/005 and B08B1/007, yields 10256 results as of 8/12/2022.  This results in a reasonable search/examination burden.

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - Prior Art
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Birang et al. (US 20030060143 in view of Yamakoshi (JP 2008253062).

	Regarding these claims Birang teaches:
5. (Original) A platen assembly, comprising: 
a wall (371’); 
a hub assembly, comprising: 
a first actuator (392) coupled to the first coupling member; and 
a web assembly positioned on the hub assembly, wherein the web assembly comprises: 
a pad supporting surface (278); and 
a first spindle (352’) that is coupled to a second coupling member (end hub on 352’), wherein the second coupling member allows a rotational motion imparted to the second coupling member to cause a first rotational motion of the first spindle (first spindle may rotate).  
6. (Original) The platen assembly of claim 5, wherein the web assembly is separable from the hub assembly (they are separate components).  
7. (Original) The platen assembly of claim 5, wherein the portion of the polishing pad comprises a length of a polish pad that is disposed on a roll (clearly seen in Figs).  
8. (Original) The platen assembly of claim 7, wherein the polish pad is configured to be advanced by a supply assembly and a take-up assembly (clearly seen in Figs; supply/take-up roll spindles; Figs 14).  

	Birang does not explicitly teach:
5. a hub assembly, comprising: 
a first coupling member having a first coupling surface, wherein the first coupling surface is disposed a distance from a first surface of the wall; and 
a second coupling member having a second coupling surface, wherein the second coupling surface is disposed a distance from a second surface of the wall and the second surface is on an opposite side of the wall from the first surface; and 
wherein the second coupling member allows a rotational motion imparted to the second coupling member from the first coupling member to cause a first rotational motion of the first spindle.  
9. (Original) The platen assembly of claim 5, wherein the first coupling member comprises a first plurality of magnets that are positioned in a first orientation relative to the first surface of the wall, 
the second coupling member comprises a second plurality of magnets that are positioned in a second orientation relative to the second surface of the wall, and 
the first plurality of magnets have a first pole facing the first surface and the second plurality of magnets have a second pole facing the second surface, and the second pole and the first pole are opposite poles of a magnet.  
10. (Original) The platen assembly of claim 8, wherein the first pole comprises a north magnetic pole, and the second pole comprises a south magnetic pole.  
12. (Original) The platen assembly of claim 5, wherein the wall surrounds and isolates the first coupling member from the second coupling member.

	Yamakoshi teaches that it is well known to provide hub assemblies which comprise a first coupling member (30B) having a first coupling surface (32) which is disposed at a first distance from a first surface of a wall (11), a second coupling member (30A) having a second coupling surface (32) which is disposed at a distance from a second surface of the wall which is opposite the first surface (Fig 2), and a spindle (16a) connected to the second coupling member to allow for rotation of the spindle (¶¶ [0029-31]), the coupling members comprising magnets of opposite poles (north and south magnetic poles) (clearly seen in Figs 2-4), wherein the wall surrounds and isolates the first coupling member from the second coupling member (clearly seen in Figs 1&2).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the apparatus of Birang to incorporate the teachings of Yamakoshi and provide for the hub assembly have the structure by which to drive the spindle(s) as recited above.  Doing so is considered providing a known alternative for a drive source which would yield predictable results of driving the spindle(s).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chae is cited as teaching a similar drive structure as the disclosed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723